COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


  JESUS MANUEL ORTIZ,                           §
                                                                No. 08-15-00078-CR
                 Appellant,                     §
                                                                  Appeal from the
  v.                                            §
                                                            Criminal District Court No. 1
  THE STATE OF TEXAS,                           §
                                                              of El Paso County, Texas
                 Appellee.                      §
                                                                (TC#20120D04563)
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 27TH DAY OF JUNE, 2018.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J. (Not Participating)